Error to the Supreme Court of the State of North Carolina.
Dismissed for want of jurisdiction upon the authority of (1) section 237 of the Judicial Code, as amended by the act of September 6, 1916, c. 448, sec. 2, 39 Stat. 726; Jett Bros. Distilling Co. v. Carrollton, 252 *587U. S. 1, 5-6; (2) Farrell v. O’Brien, 199 U. S. 89, 100; Toop v. Ulysses Land Co., 237 U. S. 580, 583; Piedmont Power & Light Co. v. Graham, 253 U. S. 193, 195.
Mr. J. C. Martin for defendant in error in support of the motion to dismiss or affirm. Messrs J. Crawford Biggs, John H. Frantz and R. M. McConnell for plaintiff in error in opposition to the motion.